                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA


In re: Clinton Laska & Carolyn Landers Till,               Case Number: 16-81342
                                                           Chapter: 13
       Debtors.

PURSUANT TO LOCAL RULE 9007-1, THIS MOTION WILL BE TAKEN UNDER
ADVISEMENT BY THE COURT AND MAY BE GRANTED UNLESS A PARTY IN
INTEREST FILES A RESPONSE WITHIN 21 DAYS OF THE DATE OF SERVICE.
RESPONSES MUST BE SERVED UPON THE MOVING PARTY AND, IN THE
MANNER DIRECTED BY LOCAL RULE 5005-1, FILED WITH THE CLERK
ELECTRONICALLY OR BY U.S. MAIL ADDRESSED AS FOLLOWS: CLERK, U.S.
BANKRUPTCY COURT, ONE CHURCH STREET, MONTGOMERY, AL 36104.

                  MOTION TO APPROVE MORTGAGE MODIFICATION

COMES NOW, Debtor Clinton Laska & Carolyn Landers Till, by and through the undersigned

counsel, and petitions this Honorable Court for permission to modify her mortgage, and in

support thereof states as follows:

   1. Debtors filed for relief under Chapter 13 of the U.S. Bankruptcy Code in the Middle
      District of Alabama, Eastern Division, on October 13, 2016.

   2. Debtor wishes to enter a Loan Modification Agreement with Wells Fargo Bank, N.A for
      property located at 714 Hunters Court, Auburn, AL 36832

   3. The modified principal balance will be $118,492.22 with monthly payments of $627.07

WHEREFORE THESE PREMISES CONSIDERED, Debtor respectfully request that this

Honorable Court grant this Motion to Approve Mortgage Modification.

RESPECTFULLY SUBMITTED on this 1st day of March, 2019

                                                           /s/ Charles M. Ingrum, Jr.
                                                           Charles M. Ingrum., Jr. (ING-028)
                                                           Attorney for Debtor
                                                           Ingrum, Layson & Carr, LLC
                                                           830 Ave A. Ste B
                                                           Opelika, AL 36804
                                                           334-745-3333
                                                           334-460-2287 – fax
                                                           bankruptcy@ilclawoffice.com




  Case 16-81342       Doc 62     Filed 03/01/19 Entered 03/01/19 10:28:03         Desc Main
                                   Document     Page 1 of 2
                                CERTIFICATE OF SERVICE

       I hereby certify that I have served a copy of the foregoing Motion to the parties listed
below by first-class U.S. Mail, postage prepaid, or via electronic noticing in accordance to the
Local Rules of this Court on this 1st Day of March, 2019

Sabrina L. McKinney
Chapter 13 Trustee
P.O Box 173
Montgomery, AL 36101-0173

Teresa R. Jacobs
Bankruptcy Administrator
One Church Street
Montgomery, AL 36104

Wells Fargo Bank N.A
3480 Stateview Blvd,
Fort Mill, SC 29715




  Case 16-81342       Doc 62     Filed 03/01/19 Entered 03/01/19 10:28:03            Desc Main
                                   Document     Page 2 of 2
